

116 HR 1118 IH: Small Business Tax Equity Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1118IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow deductions and credits relating to expenditures
			 in connection with marijuana sales conducted in compliance with State law.
	
 1.Short titleThis Act may be cited as the Small Business Tax Equity Act of 2019. 2.Allowance of deductions and credits relating to expenditures in connection with marijuana sales conducted in compliance with State law (a)In generalSection 280E of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: , unless such trade or business consists of marijuana sales conducted in compliance with State law.
 (b)Effective dateThe amendment made by this section shall apply with respect to taxable years ending after the date of the enactment of this Act.